        Case 6:16-cr-10141-EFM Document 453 Filed 10/30/18 Page 1 of 25




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA, )
      Plaintiff,              )
                              )
vs.                           )               Case No. 16-10141-03-EFM
                              )
GAVIN WAYNE WRIGHT,           )
      Defendant.              )
______________________________)

                     DEFENDANT’S SENTENCING MEMORANDUM

       The federal sentencing guidelines are subservient to the federal sentencing statute, 18

U.S.C. § 3553(a). This Court is bound only to the statute. In this way, “the district judge should

then consider all of the § 3553(a) factors to determine whether they support the sentence

requested by a party. In doing so, [the Court] may not presume that the Guidelines range is

reasonable. . . . [The Court] must make an individualized assessment based on the facts

presented.” Gall v. United States, 552 U.S. 38, 49-50 (2007). Therefore, this Court is bound to

follow Congress’ mandate and to sentence according to the statute, even if the statute’s

requirements are broader than the guidelines sentence.

       In 2005, the Supreme Court of the United States “instructed district courts to read the

United States Sentencing Guidelines as ‘effectively advisory.’” Kimbrough v. United States, 552

U.S. 85, 90 (2007)(citing United States v. Booker, 543 U.S. 220, 244 (2005)). In 2007, the

Supreme Court held that the Guidelines serve as merely “one factor among several [that] courts

must consider in determining an appropriate sentence.” Id. The other factors cited by the

Supreme Court are outlined in 18 U.S.C. § 3553(a). Id. And since Booker, the standard

controlling both a sentence itself under § 3553, and the method by which it is calculated under




                                                 1
        Case 6:16-cr-10141-EFM Document 453 Filed 10/30/18 Page 2 of 25




the guidelines, is “reasonableness.” Id.; see also United States v. Kristl, 437 F.3d 1050, 1053

(10th Cir. 2006).

       Congress mandated that when handing down a sentence in a criminal case, “[t]he court

shall impose a sentence sufficient, but not greater than necessary, to comply with the [following]

purposes:

       ...

       (A) to reflect the seriousness of the offense, to promote respect for the law, and to
       provide just punishment for the offense;

       (B) to afford adequate deterrence to criminal conduct;

       (C) to protect the public from further crimes of the defendant; and

       (D) to provide the defendant with needed educational or vocational training, medical
       care, or other correctional treatment in the most effective manner.”

18 U.S.C. § 3553(a). To determine whether a sentence is sufficient and necessary to fulfill these

objectives, this Court must “consider [i] the nature and circumstances of the offense and [ii] the

history and characteristics of the defendant.” Id. This Court must consider all of “the kinds of

sentences available” by statute that may properly effectuate § 3553(a) purposes, even if the

“kinds of sentence . . . established [by] the guidelines” permit or encourage only imprisonment.

Gall, 552 U.S. at 59 (where the facts applied to the § 3553(a) factors justified a variance from the

recommended guideline sentence).

       The issue in this case is what sentence is sufficient but only reasonably necessary to

fulfill the foregoing statutory policies set forth by Congress as it relates to Mr. Wright alone. A

guideline sentence is unreasonable if it is not limited to what is necessary to effectuate the

purposes listed in § 3553(a) because it goes beyond the scope of the statute. Furthermore, while

Mr. Wright was convicted of conspiring with others and while certain evidence was admissible



                                                  2
        Case 6:16-cr-10141-EFM Document 453 Filed 10/30/18 Page 3 of 25




to prove criminal liability – such as statements and conduct of others – this Court may not

sentence Mr. Wright as a member of a conspiratorial class. Sentencing is an individualized

exercise, and so this Court must look at Mr. Wright’s statements and Mr. Wright’s conduct in the

course of the offense to determine an appropriate sentence. For sentencing purposes, this Court

may not hold his co-conspirator’s statements and conduct against Mr. Wright. The ends of justice

as defined by § 3553(a) are best served and require a downward variance from the guideline

recommended by United States Probation.


I.   § 3553(a) REQUIRES THIS COURT TO DEPART AND VARY FROM THE
GUIDELINES TO ACHIEVE THE SENTENCING PURPOSES OF THE BAIL REFORM
ACT.

       It must be stated unequivocally: Mr. Wright was not convicted of using a weapon of mass

destruction, nor was he convicted of attempting to use a weapon of mass destruction. He was

convicted of agreeing with others to use a weapon of mass destruction. Mr. Wright was not

convicted of committing an act against civil rights, nor was he convicted of attempting to commit

an act against civil rights. He was convicted of agreeing with others to commit an act against

civil rights. And Mr. Wright was convicted of making false, fictitious and fraudulent statements

which remain unproven to be material. Agreements and statements. At the end of the day, what

Mr. Wright has been convicted of amounts to nothing more than speech.

       The Supreme Court has held for a century that all injury to the First Amendment is

outweighed by the danger presented by a conspiracy. Goldman v. United States, 245 U.S. 474,

477 (1918); Dennis v. United States, 341 U.S. 494, 511 (1951). But no court has ever held that

criminalized conspiracy presents no injury to the First Amendment, but merely that such injury is

outweighed by other interests. As the Supreme Court stated, the question “is whether the words

used . . . create a clear and present danger.” Dennis, 341 U.S. at 503 (emphasis added). But at the

                                                 3
         Case 6:16-cr-10141-EFM Document 453 Filed 10/30/18 Page 4 of 25




end of the day, this Court must remember that Mr. Wright was convicted for crimes against his

state of mind and his words.


        A.     The guideline range overstates the seriousness of the offense conduct,
        promotes disrespect for the law, and provides for an unjust punishment for the
        offense.

        How should this Court measure the seriousness of Mr. Wright’s conduct? The best

objective evidence for the seriousness of the offenses themselves are the mandatory minimum

sentences, if any, that Congress requires courts to impose for such conduct. In this case,

Congress deems that a conviction under 18 U.S.C. § 2332a(a)(2) carries a minimum prison

sentence of only a “term of years,” unless it results in the death of a victim. A conviction under

18 U.S.C. § 241 carries no mandatory minimum, but a maximum of only ten years. A conviction

under 18 U.S.C. § 1001 carries no mandatory minimum, but a maximum of only five to eight

years. The offenses of conviction carry – in aggregate – a mandatory minimum of only some

term. Not one year. Not five years. Not twenty years. Certainly not life. A prison sentence of

mere time served may sufficiently reflect the seriousness of the offense under the right

circumstances, which are present in this case with this defendant.

        Furthermore, this Court should look at other recent sentences for similar conduct. On its

Weapons of Mass Destruction web page, the FBI touts the following sentencing victories in

cases involving § 2332a conduct since just last month (September 2018):

        - A Fort Polk soldier was sentenced to less than 12 years for manufacturing and using a
        chemical weapon that resulting in injury to two persons. U.S. Attorney, Fort Polk soldier
        sentenced to more than 11 years for illegally manufacturing, using a chemical weapon.
        United States Department of Justice Website, Sept. 25, 20181;



1
 Available at: < https://www.justice.gov/usao-wdla/pr/fort-polk-soldier-sentenced-more-11-years-illegally-
manufacturing-using-chemical-weapon> (last accessed: Oct. 29, 2018).


                                                        4
         Case 6:16-cr-10141-EFM Document 453 Filed 10/30/18 Page 5 of 25




        - The FBI touts a mere 20-year sentence for a man planning to use a weapon of mass
        destruction on behalf of ISIS. U.S. Attorney, Massachusetts Man Sentenced to 20 Years
        in Prison for Planning ISIS Inspired Attack. United States Department of Justice Website,
        Sept. 5, 20182.

Not to mention the variety of other cases in which defendants were given lesser sentences:

United States v. Abu Khalid Abdul-Latif, 11-CR-00228-01-JLR (W.D. Wash. 2013)(18 years for

planning to use WMDs); United States v. Walli Majahidh, 11-CR-00228-02-JLR (W.D. Wash.

2013)(17 years for planning to use WMDs); United States v. Sayyed, 18-CR-00090-AKK-HNJ

(N.D. Ala. 2018)(15 years, lifetime post-release supervision). The history of sentencing in

similar cases suggests that life imprisonment – even 20 years imprisonment – unduly overstates

the seriousness of the offenses of conviction. In fact, as of 2011, just over 10% of individuals

convicted in association with “terrorism” were sentenced to 15 years or longer, suggesting the

circumstances under which most people receive long sentences go beyond mere agreement to

commit terrorism. See Laguardia, Francesca, Terrorists, Informants, and Buffoons: The Case for

Downward Departure as a Response to Entrapment, 17 Lewis & Clark L. Rv. 171, 190 (2013).

        But more importantly, this Court must look at the conduct Mr. Wright was actually

convicted of engaging in. And perhaps most importantly, this Court must look at the conduct of

Mr. Wright in comparison to his co-defendants. All evidence presented at trial accurately

demonstrates that Mr. Wright was late to the game in this case. The first time any evidence

places him in the vicinity of his co-defendants was at a meeting in mid-July 2016 at which many

people expressed similar thoughts of fear and aggression. But by that time, co-defendant Stein

had already attempted to recruit others. By that time, paid FBI informant Dan Day had gone on

his ride-along with Stein. By that time, Stein had been talking to co-defendant Allen. No



2
  Available at: < https://www.justice.gov/usao-ma/pr/massachusetts-man-sentenced-20-years-prison-planning-isis-
inspired-attack> (last accessed: Oct. 29, 2018).

                                                       5
        Case 6:16-cr-10141-EFM Document 453 Filed 10/30/18 Page 6 of 25




evidence suggests that Mr. Wright knew of, participated in or was even present during Stein’s

conduct up to the time of the meeting at Trish Burch’s home in mid-July.

       This Court heard uncontroverted testimony from Lee Raynor that during the summer of

2016 while Mr. Wright was meeting with Stein, Allen and paid informant Day, he was

continuing to conduct business with members of the Somali Muslim community in Liberal,

Kansas. This Court heard uncontroverted testimony from Mr. Raynor that Mr. Wright “butted

heads” with Stein, and that according to Mr. Wright, Stein was full of hate. Mr. Raynor also

testified that Mr. Wright continued to do business with Dr. Hussainy, a well-reputed doctor and

Muslim in Liberal. This Court saw photographs and heard law enforcement testimony that

almost all print-outs of the Anarchist’s Cookbook and explosives recipes were found in co-

defendant Allen’s office at G & G – not Mr. Wright’s office. There is no evidence that Mr.

Wright ever had specific knowledge of Stein’s conversations with the FBI undercover employee.

The evidence is uncontroverted that Mr. Wright never met with any FBI undercover employees,

though Stein did. There is no evidence that Mr. Wright agreed with the final form of the

manifesto written by co-defendant Allen. There is no evidence that Mr. Wright ever saw it.

       Furthermore, unlike his co-defendants, Mr. Wright voluntarily withdrew from the

conspiracy upon learning of how far it had actually gone by October 2016. This Court heard the

entirety of the recorded phone call on the evening of October 11, 2016 between Mr. Wright and

the paid FBI informant, Dan Day. This Court heard Mr. Wright unambiguously tell Day all of

the following that night:

       - “I’m just cutting ties for now. I don’t want to even be in the group.”

       - “I just told [co-defendant Stein] that I’m quitting everything right now.”

       - “I don’t want to talk to nobody. I don’t need to be involved in this.”



                                                 6
        Case 6:16-cr-10141-EFM Document 453 Filed 10/30/18 Page 7 of 25




       - “I’m just out of the group and I deleted everything and I’m done.”

       - “I want to help the Liberty Restoration Committee and try to change this fuckin’
       country but that’s not how I want to change it. You know what I mean?

       - “I wanted to try to get with the Liberty Restoration Committee and let them know the
       whole point behind all this but I’m not gonna be part of that.”

       - “I want to be part of changing this country constitutionally, but I don’t want to be
       involved in that.”

Mr. Wright’s withdrawal must be given hefty weight in formulating a sentence for him.

       And it was not until the next day – after Mr. Wright told Stein he no longer wanted to be

contacted by Stein – that co-defendant Stein moved forward on his own meeting the FBI

undercover employee. Mr. Wright came to the table late, and left early. And his specific conduct

during the course of the conspiracy clearly distinguishes him from his co-defendants in these

matters. This Court must consider Mr. Wright’s personal conduct when formulating his sentence,

and a lesser sentence than his co-defendants is clearly warranted. Objectively, this Court must

sentence Mr. Wright in light of the seriousness of his offense conduct – not his co-defendants.

This finding must be individualized and tailored to him. The corollary to § 3553(a)(2)(A) is that

when a sentence is excessive in light of the seriousness of the offense conduct, it only serves to

promote disrespect for the law and provides unjust punishment.


       B.      The guideline range will have almost zero deterrent effect.

       The second purpose that sentencing must achieve is to provide deterrence against similar

criminal conduct in the future. Courts recognize two different forms that ought to be considered

by this Court: general deterrence and specific deterrence. General deterrence is best defined as

the message a court may send via a particular sentence to others contemplating similar conduct

that serious consequences will result. Specific deterrence is the deterrent effect that a particular



                                                  7
            Case 6:16-cr-10141-EFM Document 453 Filed 10/30/18 Page 8 of 25




sentence will have on the defendant in question: will it keep him from engaging in the same

conduct, or any criminal conduct, in the future? “If either is eliminated or minimized, the

deterrent effect is proportionately minimized.” United States v. Morgan, 635 Fed. Appx. 423,

450 (10th Cir. 2015).

           As for general deterrence, it is difficult to imagine that a particular sentence against Mr.

Wright will stymie the proliferation of similar crimes and conduct in the future because

perpetrators and would-be perpetrators have planned, plotted and even carried out violent crimes

of this nature in increasing numbers despite sentences against them. For the use or planning to

use a weapon of mass destruction alone, this nation has seen a sharp increase since the 9/11

attacks. On the FBI’s own website, it hosts a section specifically called “WMD News” where it

provides links to updated news stories regarding thwarted crimes implicating weapons of mass

destruction defined by 18 U.S.C. § 2332a. Federal Bureau of Investigation Website, “What We

Investigate” Web Page, Weapons of Mass Destruction3. On October 29, 2018, a cursory look at

the FBI’s website touts arrests, charges, convictions, and sentences of 20 years or less in several

§ 2332a cases. But more so, a guideline sentence for a conspiracy to attack people based on their

religion, ethnicity, or country of origin will do little to stem the tide of similar planned violence.

           The incidences of anti-Muslim violence – both planned and perpetrated – has only

increased since 9/11. Shane, Scott. Homegrown Extremists Tied to Deadlier Toll Than Jihadists

in U.S. Since 9/11. New York Times Online, June 24, 20154. Studies demonstrate that since

President Trump was elected in 2016, the rate of anti-Muslim violence surpassed the rate of anti-




3
    Available at: < https://www.fbi.gov/investigate/wmd> (last accessed: Oct. 29, 2018).
4
  Available at: < https://www.nytimes.com/2015/06/25/us/tally-of-attacks-in-us-challenges-perceptions-of-top-
terror-threat.html?_r=0> (last accessed: Oct. 29, 2018).


                                                           8
            Case 6:16-cr-10141-EFM Document 453 Filed 10/30/18 Page 9 of 25




Muslim violence that occurred in even the immediate aftermath of the September 11 attacks.

Kishi, Katayoun, Assaults against Muslims in U.S. surpass 2001 level. Pew Research Online,

Nov. 15, 20175; Underwood, Alexia, What most Americans get wrong about Islamophobia. Vox

Online, Apr. 6, 20186; Williams, Jennifer. Since President Trump took office, this nation has

seen an unprecedented increase in civil rights violence of various stripes. White American men

are a bigger domestic terrorist threat than Muslim foreigners. Vox Online, Oct. 2, 20177.

           Intellectual honesty requires this Court to confront a certain reality. As long as the White

House with impunity calls Islam “a dangerous threat,” and paints average Americans as “victims

of horrendous attacks by people that believe only in Jihad,” a mixed signal gets sent. The

President warns Americans that radical Muslims are “trying to take over our children.” The

Commander-in-Chief exonerates violent extremists in Charlottesville as “good people,” while

claiming that Muslims “by and large” want to “subjugate” the rest of the world. Candidate

Trump opines that “Second Amendment people, maybe there is” something you can do. As

recently as last week, President Trump intentionally stoked Islamaphobia again, Tweeting that

“unknown Middle Easterners are mixed in” the South American migrant caravan. Reuters,

Trump on Twitter (Oct 22): Caravan, Immigration Laws, Fake news. Reuters Online, Oct. 22,

20188. As recently as today, October 29, 2018, President Trump Tweeted stated that “some very

bad people” are mixed into the migrant caravan, and stating unequivocally that “[t]his is an



5
  Available at: < http://www.pewresearch.org/fact-tank/2017/11/15/assaults-against-muslims-in-u-s-surpass-2001-
level/> (last accessed: Oct. 29, 2018).
6
  Available at: < https://www.vox.com/2018/4/6/17169448/trump-islamophobia-muslims-islam-black-lives-matter>
(last accessed: Oct. 29, 2018).
7
  Available at: < https://www.nytimes.com/2015/06/25/us/tally-of-attacks-in-us-challenges-perceptions-of-top-
terror-threat.html?_r=0> (last accessed: Oct. 29, 2018).
8
    Available at: <https://twitter.com/realDonaldTrump/status/1056919064906469376> (last accessed: Oct. 29, 2018).

                                                         9
           Case 6:16-cr-10141-EFM Document 453 Filed 10/30/18 Page 10 of 25




invasion of our Country and our Military is waiting for you!” (Donald J. Trump, Tweet by

@realDonaldTrump Twitter Account, 7:41 AM 29 Oct 20189).

           As long as the Executive Branch condemns Islam and commends and encourages

violence against would-be enemies, then a sentence imposed by the Judicial Branch does little to

deter people generally from engaging in such conduct if they believe they are protecting their

countries from enemies identified by their own Commander-in-Chief. The speaker with the best

bully pulpit in the world is never sanctioned for spreading fear and advocating harm. And so far,

every indication is that this has resulted in greater conduct of this nature – not less. General

deterrence under these circumstances is simply a pipe dream.

           But what about specific deterrence against Mr. Wright? His personal characteristics and

experience through this process have and continue to have a positive impact on deterring him not

only from engaging in similar criminal conduct in the future, but also prompt him to avoid any

criminal conduct. His history suggests that avoidance of criminal activity is a hallmark of his

character. Mr. Wright’s criminal history speaks to this. Probation gave him a criminal history

score of zero, not because any crimes are old enough to avoid being calculated here, but because

he has zero criminal history. Prior to this case, he had no arrest record. Furthermore, he has

absolutely no civil record implicating violent or criminal behavior. Mr. Raynor testified that Mr.

Wright carried a gun, but never had a round chambered. The guns he owned were lawfully

acquired, owned and used. Prior to this incident, Mr. Wright was a wholly law abiding

individual, and a relatively non-violent individual at that.

           Additionally, this Court received testimony and evidence bearing on Mr. Wright’s

propensity to follow through on the agreements he was convicted of making. This Court heard



9
    Available at: <https://twitter.com/realDonaldTrump/status/1056919064906469376> (last accessed: Oct. 29, 2018).

                                                         10
       Case 6:16-cr-10141-EFM Document 453 Filed 10/30/18 Page 11 of 25




uncontroverted testimony that Mr. Wright made his home available to not only an immigrant, but

a man Mr. Wright believed to be Muslim. This Court heard uncontroverted testimony that Mr.

Wright did business in Liberal, Kansas with a high-reputation couple known in the community to

be Muslim. This Court heard uncontroverted testimony that Mr. Wright did business with

members of the Somali Muslim refugee community in Liberal, Kansas. And, ultimately, when

faced with the scope of the agreement he had entered, Mr. Wright unequivocally and voluntarily

withdrew, stating that he wanted to change America constitutionally, “but not like that.”

       This Court heard this in a recorded phone call between Mr. Wright and the paid FBI

informant, Dan Day. This Court also heard testimony from Day regarding that conversation

which it may be tempted to rely on. However, this Court would be generous in finding suspect

Day’s impressions of that phone conversation. To the extent this Court gives Day’s testimony

any weight at all, it should not forget Day’s demeanor during the testimony: frequently

remembering everything when government attorneys examined him, often forgetting things

when defense counsel examined him, frequent hesitations, regularly resorting to platitudes about

saving children and his new-found faith instead of answering questions directly, providing

deflections instead of responding to defense counsel’s questions about how well he knew Mr.

Wright and relying only on the response “I knew him.”

       As it relates to the phone call in question, Day testified the only reason Mr. Wright said

those things was because Day believed that Mr. Wright thought he was being recorded and did

not want to get caught, choosing to merely “lay low” instead. However, absolutely no evidence

corroborates Day’s version of events that day. Mr. Wright spoke with co-defendant Stein stating

he wanted no more communication with him. Mr. Wright said the same thing to Day. No

evidence suggests that Mr. Wright communicated with Stein or Day the next day. No evidence



                                                11
        Case 6:16-cr-10141-EFM Document 453 Filed 10/30/18 Page 12 of 25




suggests Mr. Wright failed to delete the communication applications from his phone. Though

Mr. Wright has been convicted of entering into a conspiracy, his own words in that recorded

phone call demonstrate beyond a preponderance that as soon as he realized the extent to which

others were willing to go that he withdrew and wanted nothing more to do with it. While late in

the game, Mr. Wright’s withdrawal ought to be taken into account and any conduct or statements

by his ex-conspirators should not be held against him at sentencing.

       Furthermore, Day testified he had absolutely no evidence or relationship with Mr. Wright

on which to base that impression. So this Court should listen to Mr. Wright’s statements in that

context. Having been put through this trial – both literally and figuratively – the deterrent effect

of the consequences Mr. Wright has experienced to date is extraordinarily high. With each

passing day, it will become higher and higher. For this reason, Mr. Wright will certainly be

deterred from engaging in not just similar, but all criminal behavior in the future.


       C.    The guideline range will not protect the public from further crimes of the
       defendant because with the exception of this one incident, Mr. Wright has
       committed no crimes or criminal acts which the public must be protected from.

       With the exception of this one incident, Mr. Wright does not have enough criminal

history to suggest that the public would require further protection from him. If anything, his

personal history – both criminal and personal – dictate that the conduct of this offense was out of

the ordinary given his character and personal history. Prior to this incident, Mr. Wright had no

criminal history at all – too old for the guideline calculation or otherwise. Furthermore, Mr.

Wright had no violent history to speak of – criminal or otherwise. Mr. Wright has no record of

domestic violence, assault, or abuse. During pre-trial detention, Mr. Wright has had no issues

regarding his behavior toward other inmates. While in pre-trial detention, Mr. Wright




                                                 12
            Case 6:16-cr-10141-EFM Document 453 Filed 10/30/18 Page 13 of 25




successfully completed an anger management course10. Furthermore, it must be reiterated again,

Mr. Wright was convicted of speech-as-conduct. None of his conduct during this case suggests

that he presents a threat to others outside of the circumstances of this one incident.

            Furthermore, age and support network decrease his risk of recidivism. His brother is his

long-time business partner. His mother and step-father provide strong ties to a community that he

does not wish to cause injury to – either physical or mental. Mr. Wright’s history and character

demonstrate that this incident was out of character for him. Having been through the criminal

justice system, detained in jail and convicted, the risk of recidivism is extraordinarily low for Mr.

Wright, and so it is unfair to say that he must be kept in prison for the rest of his life to protect

other members of society.


            D.     The guideline range sentence may provide some further educational and
            correctional care in an effective manner, but the balance in what he would receive is
            outweighed by what he already has.


II.         VARIANCES AND DEPARTURES.

            A.    The proposed guidelines criminal history score unduly overstates Mr.
            Wright’s criminal history.

            According to the pre-sentence report, Mr. Wright’s true criminal history score is zero,

which would give him a criminal history Category I. However, the terrorism enhancements

artificially inflate his criminal history to a Category VI. In this case, a criminal history Category

VI is substantively unreasonable. “[S]ubstantive reasonableness addresses whether the length of

the sentence is reasonable given all the circumstances of the case in light of the factors set forth

in 18 U.S.C. § 3553(a).” United States v. Huckins, 529 F.3d 1312, 1317 (10th Cir. 2008). “[T]he

automatic assignment of a defendant to a Criminal History Category VI is not only too blunt an


10
     Certificate attached as Ex. 1.

                                                    13
          Case 6:16-cr-10141-EFM Document 453 Filed 10/30/18 Page 14 of 25




instrument to have genuine analytical value, it is fundamentally at odds with the design of the

Guidelines. It can, as it does in this case, import a fiction into the calculus. It would impute to a

defendant who has had no criminal history a fictional history of the highest level of seriousness.”

United States v. Jumaev, 12-CR-00033-JLK (D. Colo. July 18, 2018)(Memorandum Opinion and

Order on Sentencing, Doc. 1920); United States v. Mehanna, 09-CR-10017-GAO (D. Mass.

April 12, 2012).

          A downward departure is requested in conformance with the U.S.S.G., which clearly

states:

          If reliable information indicates that the defendant’s criminal history category
          substantially over-represents the seriousness of the defendant’s criminal history or the
          likelihood that the defendant will commit other crimes, a downward departure may be
          warranted.

U.S.S.G. § 4A1.3(b)(1); see also United States v. Robertson, 662 F.3d 871, 879 (7th Cir. 2011).


          B.     U.S. Probation’s base offense level calculation for Group 1 (Counts 1 and 2)
          applies an improper base offense guideline.

          U.S. Probation calculates a joint offense level of 50 as it relates to the counts in Group 1.

However, Probation has utilized an improper method of calculating the base offense level.

Specifically, Probation used U.S.S.G. § 2A1.5 which is the guideline for conspiracy or

solicitation to commit murder and which provides for a base offense level of 33. The correct

guideline is § 2M6.1(a)(2) for unlawful activity involving nuclear material, weapons, or

facilities, biological agents, toxins, or delivery systems, chemical weapons, or other weapons of

mass destruction; attempt or conspiracy which provides for a base offense level of 28.

          This Court hands down a Constitutional sentence only by correctly calculating the

guideline sentence for the offenses of conviction. See Gall, 552 U.S. at 50. The guidelines set

forth the roadmap for correctly calculating a guideline sentence range in the General Application

                                                   14
        Case 6:16-cr-10141-EFM Document 453 Filed 10/30/18 Page 15 of 25




Principles (Section 1, Part B). First, this Court must consult the Statutory Index of the Guidelines

Manual to determine which guideline(s) are applicable for the offense of conviction. U.S.S.G. §

1B1.2. This Court is not permitted to use any analogous guidelines unless there is no

corresponding guideline for the offense of conviction, or otherwise explicitly required by the

guidelines. § 1B1.2(a)(Only “[f]or statutory provisions not listed in the Statutory Index, use the

most analogous guideline”). In this case, the Statutory Index lists three guidelines that may apply

to Mr. Wright’s Group 1 convictions under 18 U.S.C. § 2332a(a)(2). Those guidelines are

U.S.S.G. §§ 2A6.1, 2K1.4 and 2M6.1. Because more than one guideline is listed in reference to §

2332a, this Court must “determine which of the referenced guideline sections is most appropriate

for the offense conduct charged in the count of which the defendant was convicted.” U.S.S.G. §

1B1.2, Application Note 1. Section 1, Chapter B of the U.S.S.G. does not define exactly how

courts do that, it is traditionally accepted that that the guideline with the highest-resulting base

offense level is utilized.

        In this case, § 2M6.1(2) provides the highest facial base offense level of 28. However,

U.S. Probation and the Government contend that § 2M6.1 is entirely inapplicable, infra. Instead,

the Government contends that § 2K1.4 applies as the next-highest facial base offense level of 24.

However, within § 2K1.4, the Government uses the cross-reference in sub-section (c) to send this

Court down the “most analogous guideline” rabbit hole. The Government, however, takes an

illogical route in order to find § 2M6.1 inapplicable, to move this Court to § 2K1.4, simply to get

this Court to § 2K1.4(c), so that the Government can move this Court to take yet another leap to

get to an analogous guideline at § 2A1.5, which facially applies to conspiracy to commit murder

and coincidentally carries a base offense level of 33. However, the Government engages in

logical contortions of circus proportions to get there.



                                                  15
       Case 6:16-cr-10141-EFM Document 453 Filed 10/30/18 Page 16 of 25




       Specifically, the Government suggests that § 2M6.1 is inapplicable because it applies

only to biological, chemical and radiological weapons. For support, the Government moves this

Court to effectively hold that the commentary notes to the Sentencing Guidelines are superior to

the Sentencing Guidelines themselves. This, of course, is a logical contortion. Specifically, the

Government suggests that application note 1 should limit the plain language of § 2M6.1.

Application Note 1 states that the phrase “weapon of mass destruction” has the meaning given in

18 U.S.C. § 2332a(c)(2)(B), (C) and (D). Respectively, sub-section (B) concerns chemical

weapons (“any weapon that is designed or intended to cause death or serious bodily injury

through the release, dissemination, or impact of toxic or poisonous chemicals, or their

precursors”). Sub-section (C) concerns biological weapons (“any weapon involving a biological

agent, toxin, or vector”). And sub-section (D) concerns nuclear or radiological weapons (“any

weapon that is designed to release radiation or radioactivity at a level dangerous to human life”).

Meanwhile, the excluded sub-section (A) concerns so-called conventional weapons (“any

destructive device”).

       There is, however, a problem with the Government’s gyrations beyond holding the

application notes above the guidelines themselves. Specifically, the Government fails to address

a simple phrase in the plain-language of § 2M6.1: “or other weapons of mass destruction.” The

guideline headings are not merely for identification purposes: they are substantive in and of

themselves. Excising section headings would leave courts with no identification of the types of

offense conduct at issue in connection with a particular guideline. So, this Court must read the

title of § 2M6.1 and any other guideline as substantive.

       Chapter M, Subsection 6 is specifically titled: “Nuclear, Biological, and Chemical

Weapons and Materials, And Other Weapons of Mass Destruction.” § 2M6.1 is specifically



                                                16
        Case 6:16-cr-10141-EFM Document 453 Filed 10/30/18 Page 17 of 25




titled: “Unlawful Activity Involving Nuclear Material, Weapons, or Facilities, Biological Agents,

Toxins, or Delivery Systems, Chemical Weapons, or Other Weapons of Mass Destruction;

Attempt or Conspiracy.” The Government’s proposed interpretive rule – raising the commentary

above the guidelines themselves – results in an ambiguous and illogical result. Specifically, if the

phrase “weapons of mass destruction” means only nuclear, biological and chemical weapons,

then what does the Sentencing Commission mean when it identifies a guideline as being

applicable to nuclear, biological and chemical weapons “And Other Weapons of Mass

Destruction?” See U.S.S.G. § 2M6. What does the Sentencing Commission mean when it

identifies a guideline as being applicable to activity involving nuclear weapons, biological

agents, toxins or delivery systems, chemical weapons “or Other Weapons of Mass Destruction?”

       If the Government’s theory on guidelines interpretation is correct, then, it also makes the

language of the guideline itself – not just the heading – ambiguous and illogical. In § 2M6.1, the

Sentencing Commission clearly contemplates that an offense may “involve[] a threat to use a [i]

nuclear weapon . . ., [ii] a chemical weapon, [iii] a biological agent, toxin, or delivery system,

[iv] or a weapon of mass destruction.” § 2M6.1(a)(4)(emphasis added). If the Government is

correct that § 2M6.1 is limited only to offenses in which a nuclear, chemical, or biological

weapon was involved, then the last category – “or a weapon of mass destruction” – is

superfluous. Alternatively, if the plain-language of the guideline itself is to have meaning, then

this Court must put the Government to proving what the Sentencing Commission intended when

it used phrases such as “other weapons of mass destruction” alongside the three categories set

forth in the application note to § 2M6.1. The burden is on the Government now to prove what

types of weapons exist outside of nuclear, biological and chemical weapons that are not

“destructive devices” that § 2M6.1 would apply to. The Government cannot do this.



                                                 17
        Case 6:16-cr-10141-EFM Document 453 Filed 10/30/18 Page 18 of 25




        Under codes of construction, every word is presumed to have meaning. What this Court

has, then, are two competing theories of guidelines interpretations. The Government’s theory is

that the commentary works to subvert the plain language and implications of the guidelines

themselves, while Mr. Wright’s theory is that the commentary is merely interpretive and cannot

be used to interpret the guideline in a way that creates ambiguity, inconsistency or thwarts the

plain implications of the guideline language itself. The case law is consistent with Mr. Wright’s

position. United States v. Morris, 562 F.3d 1131, 1135 (10th Cir. 2009) (“[C]ommentary issued

by the Sentencing Commission to interpret or explain a guideline is binding and authoritative

unless it . . . is inconsistent with, or a plainly erroneous reading of, that guideline”). The

Sentencing Commission clearly anticipates that there are weapons of mass destruction that are

not nuclear, biological or chemical in nature that § 2M6.1 would apply to. The question, then, is

what are those “other weapons of mass destruction?” What is the Government’s answer?

        Ultimately, this Court must decide between two competing theories. The statutory

definition of “weapons of mass destruction” includes destructive devices, nuclear weapons,

biological weapons and chemical weapons. The § 2M6.1 commentary defines weapons of mass

destruction by referencing the sub-parts of § 2332a that refer only to nuclear, biological and

biological weapons. But § 2M6.1 itself refers to nuclear weapons, biological weapons, chemical

weapons and “other weapons of mass destruction.” What does “other weapons of mass

destruction” refer to if not weapons of mass destruction that are not nuclear, biological or

chemical i.e. destructive devices?

        The Government’s theory requires this Court to take multiple steps. First, this Court is

asked to hold that the Application Note supersedes the plain language of the guideline itself,

even though doing so creates a redundancy or ambiguity with respect to the “other weapons of



                                                  18
        Case 6:16-cr-10141-EFM Document 453 Filed 10/30/18 Page 19 of 25




mass destruction” language in the guideline itself. Next, the Government asks this Court to find

therefore that § 2M6.1 does not apply to weapons of mass destruction convictions under 18

U.S.C. § 2332a, even though § 2M6.1 is the only guideline to § 2332a in the Statutory Index that

actually refers to weapons of mass destruction offenses. The Government then asks this Court to

take another step and find that instead, § 2K1.4 applies because it uses the word “explosives”

once in the heading, and the commentary defines “explosives” for § 2K1.4 purposes as

“destructive devices” (yet not as that phrase is defined in § 2332a. The Government then asks

this Court to take yet another step and apply sub-section (c), which requires this Court to take

another step to go searching for the “most analogous guideline” in a completely different chapter

of the guidelines. All of this, the Government asks, to get Mr. Wright a base offense level of 33.

       Mr. Wright requests a simpler approach. § 2M6.1 says “weapons of mass destruction.” It

uses the phrase “other weapons of mass destruction” along with nuclear, biological and chemical

weapons. Mr. Wright asks this Court to give meaning to the substantive phrase “other weapons

of mass destruction.” He recognizes that both theories present logical inconsistencies. The

Government’s theory requires this Court to abandon the idea that “other weapons of mass

destruction” has substantive meaning given the inconsistency created by the Application Note.

Mr. Wright’s theory requires this Court to give meaning to the phrase “other weapons of mass

destruction” despite the Application Note. But Mr. Wright’s interpretation carries two virtues the

Government’s does not. First, it requires less logical maneuvering and warping of common sense

to achieve a particular objective because it has the highest base offense level of the three

guidelines set out in the Statutory Index (the Government does not get to 33 without going to the

Conspiracy to Commit Murder guideline, because § 2K1.4’s highest guideline is a mere 24).




                                                 19
        Case 6:16-cr-10141-EFM Document 453 Filed 10/30/18 Page 20 of 25




       But second, Mr. Wright’s theory has the virtue that it benefits from one final rule of

statutory interpretation created for this very scenario: the rule of lenity. United States v.

Onheiber, 173 F.3d 1254 (10th Cir. 1999)(rule of lenity applies to U.S.S.G.). Mr. Wright’s theory

is no less reasonable than the Government’s. Arguably, the Government’s theory is no less

reasonable than Mr. Wright’s. In such instances when mutually exclusive theories both suffer

from (or create) logic and reasonableness problems, the only correct answer under codes of

criminal statutory and guideline construction require this Court to use the theory or definition

that creates the lesser burden on the defendant. In this case, Mr. Wright’s theory provides him

with a level 28 base offense level. Because 28 is less than 33, the rule of lenity (and simply going

back to the statute itself) provides this Court with a clear means of resolving the ambiguity. It

must do so in favor of Mr. Wright and apply § 2M6.1 and not § 2K1.4.


       C.      The 12-level terrorism enhancements on all counts are arbitrary, capricious
       and unduly prejudicial because they raise the guidelines range and criminal history
       to such extents that the ultimate sentencing ranges are antithetical to the purposes
       set forth in 18 U.S.C. § 3553(a).

       The terrorism enhancements “take[] a wrecking ball” to the initial guidelines calculations.

United States v. Jumaev, 12-CR-00033-JLK (D. Colo. July 18, 2018) (Memorandum Opinion

and Order on Sentencing, Doc. 1920 at 9). In this case, the enhancements automatically send Mr.

Wright’s guideline calculation into the maximum for Count 1 and beyond the maximum for

Counts 2 and 3 without regard to his personal history or characteristics, and without regard to his

actual offense conduct. The enhancements have the function, then, of subrogating the commands

of the § 3553(a) which require this Court to take not only the offense conduct, but also Mr.

Wright’s history and characteristics into consideration as potentially mitigating factors in

sentencing. “There is no rational basis for concluding that all individuals labeled as ‘terrorists’



                                                  20
        Case 6:16-cr-10141-EFM Document 453 Filed 10/30/18 Page 21 of 25




and all crimes of ‘terrorism’ are equal. ‘Gradation of offenses’ is an important value in criminal

law. . . . The requirement to view any terrorist as every terrorist goes against the basic principles

of sentencing and the factors set forth in 18 U.S.C. § 3553.” Id. at 22-23.

       In addition to artificially inflating Mr .Wright’s criminal history from a Category I to a

Category VI, it arbitrarily enhances his guideline sentence by 12 points. There appear to be no

empirical studies or other justifications for the increase, either. Kimbrough v. United States, 552

U.S. 85, 94 (2007). In this way, the terrorism enhancements not only fail to account for the

sentencing factors set forth in § 3553(a), but actually work to subvert the statute. The guidelines

are not binding on this Court, but 18 U.S.C. § 3553(a) is. To that extent, this Court must use its

discretion and find these factors weigh against the guidelines-based life sentence.


       D.      Imperfect Entrapment and Government Manipulation.

       Mr. Wright contends that all of co-defendant Stein’s arguments regarding imperfect

entrapment and government manipulation apply to him as well, as asks this Court to take those

into consideration when determining his sentence.


                                          CONCLUSION

       In conclusion, Mr. Wright moves this Court to sentence him to time served. His time in

pretrial detention is sufficient to achieve the sentencing purposes of § 3553(a) without exceeding

what is necessary to achieve those objectives. The offenses for which Mr. Wright is convicted

carry no mandatory minimums, and Mr. Wright’s conduct warrants a shorter sentence for

engaging in conduct that amounts closer to mere words than even attempt. As for deterrence, no

sentence this Court imposes will deter others. However, Mr. Wright’s history prior to his arrest

suggests that his conduct was an aberration from his normal character – a result of choosing his



                                                 21
        Case 6:16-cr-10141-EFM Document 453 Filed 10/30/18 Page 22 of 25




friends poorly, and a lesson learned harshly. As it is an aberration, the public likely requires little

protection from Mr. Wright – the man who regularly did business with the Somali Muslim

community, and who gave a place to live to a single father he believed to be an immigrant

Muslim. Last, while Mr. Wright has been an active and complimentary member of anger

management while in pre-trial detention, his experience and training to date outweigh the benefit

of further occupational training or education he might receive during a term of imprisonment.

Furthermore, Mr. Wright’s personal characteristics and strong ties to family and community have

made his pre-trial detention a strong lesson, and make further confinement merely retributive as

opposed to protective or rehabilitative. Mr. Wright recognizes that what he moves this Court for

is likely an exception to the general rule in cases like this. However, time served has done the job

that further imprisonment would do, and therefore makes further imprisonment unnecessary to

effectuate the purposes of sentencing. Because a sentence beyond time served is unnecessary, it

would be unjust.

                                               Respectfully submitted,

                                               /s/ Kari S. Schmidt
                                               Kari S. Schmidt, Sup. Ct. No. 11524
                                               /s/ Tyler J. Emerson
                                               Tyler J. Emerson, Sup. Ct. No. 26006
                                               200 W. Douglas, Suite 300
                                               Wichita, Kansas 67202
                                               P: (316) 264 – 3300
                                               F: (316) 264 – 3423
                                               E: karis@fcse.net
                                               E: tyler@fcse.net




                                                  22
       Case 6:16-cr-10141-EFM Document 453 Filed 10/30/18 Page 23 of 25




                                CERTIFICATE OF SERVICE

        I hereby certify that on the 30th day of October, 2018, I electronically filed the above
memo with the Clerk of the Court by using CM/ECF which will send a notice of electronic filing
to all parties with an interest in this case.

                                            /s/ Kari S. Schmidt
                                            Kari S. Schmidt, Sup. Ct. No .11524




                                               23
Case 6:16-cr-10141-EFM Document 453 Filed 10/30/18 Page 24 of 25




                        ATTACHMENT 1




                               24
Case 6:16-cr-10141-EFM Document 453 Filed 10/30/18 Page 25 of 25




                               25
